Name: Commission Regulation (EC) No 608/98 of 18 March 1998 establishing the standard import values for determining the entry price of certain fruit and vegetables
 Type: Regulation
 Subject Matter: plant product;  agricultural policy;  prices
 Date Published: nan

 EN Official Journal of the European Communities19. 3. 98 L 82/1 I (Acts whose publication is obligatory) COMMISSION REGULATION (EC) No 608/98 of 18 March 1998 establishing the standard import values for determining the entry price of certain fruit and vegetables THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Commission Regulation (EC) No 3223/ 94 of 21 December 1994 on detailed rules for the applica- tion of the import arrangements for fruit and veget- ables (1), as last amended by Regulation (EC) No 2375/ 96 (2), and in particular Article 4 (1) thereof, Having regard to Council Regulation (EEC) No 3813/92 of 28 December 1992 on the unit of account and the conversion rates to be applied for the purposes of the common agricultural policy (3), as last amended by Regu- lation (EC) No 150/95 (4), and in particular Article 3 (3) thereof, Whereas Regulation (EC) No 3223/94 lays down, pursuant to the outcome of the Uruguay Round multilat- eral trade negotiations, the criteria whereby the Commis- sion fixes the standard values for imports from third countries, in respect of the products and periods stipu- lated in the Annex thereto; Whereas, in compliance with the above criteria, the stand- ard import values must be fixed at the levels set out in the Annex to this Regulation, HAS ADOPTED THIS REGULATION: Article 1 The standard import values referred to in Article 4 of Regulation (EC) No 3223/94 shall be fixed as indicated in the Annex hereto. Article 2 This Regulation shall enter into force on 19 March 1998. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 18 March 1998. For the Commission Franz FISCHLER Member of the Commission (1) OJ L 337, 24. 12. 1994, p. 66. (2) OJ L 325, 14. 12. 1996, p. 5. (3) OJ L 387, 31. 12. 1992, p. 1. (4) OJ L 22, 31. 1. 1995, p. 1. EN Official Journal of the European Communities 19. 3. 98L 82/2 ANNEX to the Commission Regulation of 18 March 1998 establishing the standard import values for determining the entry price of certain fruit and vegetables (ECU/100 kg) CN code Third country code (1) Standard import value 0702 00 00 204 58,0 212 108,7 624 189,5 999 118,7 0709 10 00 220 166,5 999 166,5 0709 90 70 052 104,1 204 102,9 999 103,5 0805 10 10, 0805 10 30, 0805 10 50 052 59,6 204 33,8 212 44,7 600 55,3 624 48,4 999 48,4 0805 30 10 052 79,4 600 75,7 999 77,5 0808 10 20, 0808 10 50, 0808 10 90 052 42,3 060 40,7 388 109,4 400 100,8 404 102,6 508 93,3 512 101,9 524 77,1 528 103,3 720 72,9 999 84,4 0808 20 50 052 137,7 388 68,3 400 102,2 512 83,2 528 71,6 999 92,6 (1) Country nomenclature as fixed by Commission Regulation (EC) No 2317/97 (OJ L 321, 22. 11. 1997, p. 19). Code 999' stands for of other origin'.